419

          OFFICE   OF THE ATTORNEY GENERAL               OF TEXAS
                             AUSTIN                        .’
 OROVERSELLLRS
 *TrornmY
        QCNUAL



#8lIOrnblOc. 8. C8raO8#
at8te &lud1tor
hartin, Taxam
                             rttention1



                             QplnlolI lo*




          Tour letter rkting t
for the &isOn   m8tm   OOVWing
the OIQp1OjOe8 di6d bOfOr0 8-e
rhOId& be done with th880 T8I'X'

          Unler the I                                  his property --
both real ld pe                                   dOr the 18~ of desoat
and di8tribUtiOU                                    8 Will, in whioh
erontg him prop0                                   he tOI% ot' the will.
TbO80 -8lT8nt8,                                    ered to the heir8 of
the deOO888dt Or                                   rtntor of the edate,



                                      .     You,    88   Auditor,   h8re   no
                                      8ve no oontrol over 88id WLF-


                               Verf       truly    your8

                            ATTORRET @lWSAL              OF -8

                            By-'-
                                              000. T. B8rou8
                                                   A661 6TABT